 

7 tegen,
a.

Case 1:19-cv-06091-GBD-BCM Document 79 Filed'{0f4/20 36

fon NE ee

     

 

 

THE City oF NEW YORK CHRISTOPHER COYNE

Assistant Corporation Counsel

JAMES E. JOHNSON LAW DEPARTMENT Labor & Employment Law Division
Corporation Counsel 100 CHURCH STREET

Phone: (212) 356-1180
NEW YORK, NY [0007

October 13, 2020

By ECF

Honorable George B. Daniels
United States District Judge SO ORDERED:
Southern District of New York

500 Pearl Street Prous fe B Dinas
New York, New York 10007 Gegige BDaniels, USDJ

Re: Gilmore v. City of New York, Dated: OCT 4 ae
19 Civ. 6091 (GBD)
Our No, 2019-045889

 

 

Dear Judge Daniels:

I am an Assistant Corporation Counsel in the office of James E. Johnson,
Corporation Counsel of the City of New York, attorney for the sole defendant, the City of New
York (“City”), in the above-referenced action. Defendant writes, on behalf of all parties, to
respectfully request that dispositive motion practice be stayed until resolution of the Order to Show
Cause issued by Magistrate Judge Moses which, as explained below, remains outstanding.

On July 6, 2020, the Court ordered the parties to file dispositive motions 30 days
following the close of discovery, which was currently set as August 17, 2020. On August 3,
however, Magistrate Judge Moses ruled on a discovery dispute between the parties and ordered
three of five remaining plaintiffs, Lester Sykes, Michael Bryant, and German Sosa, to produce
additional responsive documents on or before September 2, 2020. The parties then jointly
requested an initial 46-day extension of time to file dispositive motions, until October 19, 2020.
This request was granted.

On September 2, 2020, plaintiffs provided a supplemental production of
documents, which were identified as concerning Lester Sykes. At that time, Plaintiffs did not
produce documents from Plaintiff Bryant or Plaintiff Sosa. On September 8, 2020, defendant filed
a motion for sanctions against Plaintiffs Bryant and Sosa!', and on September 17, 2020, the Court
held argument on defendant’s motion. That same day, Magistrate Judge Moses issued an Order to
Show Cause (“OSC”) instructing Plaintiff Sosa to Show Cause why his claims should not be
dismissed from this suit pursuant to Rules 37(b)(2)(A)(v) and 41(b), and set a briefing schedule
for the parties’ submissions. Plaintiff Sosa’s response was filed on October 1, Defendant’s

 

' On September 16, 2020 plaintiff Bryant voluntarily withdrew from this suit.

 
 

Case 1:19-cv-06091-GBD-BCM Document 79 Filed 10/14/20 Page 2 of 3

HONORABLE GEORGE B. DANIELS
United States District Judge

Gilmore v. City of New York,

19 Civ. 6091 (GBD)

October 13, 2020

Page 2

 

opposition was filed on October 9, and Plaintiff Sosa’s reply is due on October 16, 2020.
Magistrate Judge Moses also noted that if either party believed an evidentiary hearing would be
necessary to resolve this issue, that the request be included in the parties’ respective submission.

In advance of filing his response to the OSC, on September 28, Plaintiff Sosa
produced 96-pages of supplemental discovery. In its response to plaintiff's submission, defendant
requested an evidentiary hearing take place to resolve the issues raised by the OSC and Plaintiff
Sosa’s October | filing. Plaintiff Sosa’s reply is due this Friday, October 16, 2020.

The parties now jointly request a stay in dispositive motion practice, pending
resolution of the OSC and a decision from the Court on whether Plaintiff Sosa’s claims should be
dismissed pursuant to Rules 37 and 41. There are only four plaintiffs remaining in this matter,
including Plaintiff Sosa, and the determination of the OSC will determine if dispositive motion
practice is even necessary concerning his claims. Moreover, following the Court’s initial extension
of the deadline to serve dispositive motions, the parties have been actively litigating discovery
issues before the Court, including defendant’s motion for sanctions and the pending OSC, which
has led to a plaintiff withdrawing from this suit, and supplemental document productions. All of
this has reshaped the scope of the case and the potential for dispositive motion practice.

In addition to all of the above, the undersigned will be leaving the Law Department
on November 13, 2020. This brief stay of dispositive motion practice will provide necessary time
for the parties to resolve these outstanding issues concerning Plaintiff Sosa’s claims, as well as
time for a new Assistant Corporation Counsel to be assigned to this matter and familiarize
themselves with the complex issues raised by this case.

For all of these reasons, the parties jointly request that dispositive motion practice
be stayed pending resolution of the OSC. If the Court is amenable to this request, the parties
propose that within five business days of a decision from the Court on the OSC, they will file a
proposed briefing schedule concerning dispositive motions in this case.

Thank you for your consideration of this matter.

Respectfully submitted,

/s/

Christopher Coyne
Assistant Corporation Counsel

 

To: Elizabeth R. Sprotzer
Hope A. Pordy
Case 1:19-cv-06091-GBD-BCM Document 79 Filed 10/14/20 Page 3 of 3

HONORABLE GEORGE B. DANIELS
United States District Judge

Gilmore v. City of New York,

19 Civ. 6091 (GBD)

October 13, 2020

Page 3

 

SPIVAK LIPTON LLP
1700 Broadway, Suite 2100
New York, NY 10019
(212) 765-2100

(By ECF)

Gregory K. McGillivary

Hillary Lebeau

Sara L. Faulman

Sarah M. Block

MCGILLIVARY STEELE ELKIN LLP
1101 Vermont Avenue, NW

Suite 1000

Washington, DC 20005

(202) 833-8855

(By ECF)

 

 
